DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0074993).
Regarding Claims 1 and 11:  Smith teaches a pad conditioner for a CMP assembly (see abstract), comprising:
a substrate (e.g., Fig. 2A, element 54) having a first surface (element 58) and a second surface (element 56) opposite the first surface; and
a plurality of protrusions (elements 62; Fig. 3B, elements 106) protruding away from the first surface in a direction that is normal to the first surface, wherein the plurality of protrusions are arranged in a plurality of rows, wherein a first row of the plurality of rows is offset from a second row of the plurality of rows, and a third row is offset from the second of the plurality of rows (Fig. 7F).
Regarding Claim 2:  Smith further teaches the plurality of protrusions include a uniform geometry [0086].
Regarding Claim 3:  Smith teaches the elements of Claim 2, and further teaches that the plurality of protrusions include one of conical and frusto-conical shape [0075].
Regarding Claim 4:  Smith teaches the elements of Claim 1 as discussed above.  Smith further teaches that the plurality of protrusions are uniformly spaced (e.g., see Fig. 3B, element 106).
Regarding Claim 5:  Smith teaches the elements of Claim 1 as discussed above.  Smith further teaches that the plurality of protrusions are formed of silicon carbide having a diamond coated cutting surface [0008, 0129, 0130].
Regarding Claim 6:  Smith teaches the elements of Claim 1 as discussed above.  Smith further teaches that the density of the plurality of protrusions is about 3 per square mm [0071], which is within the claimed range.
Regarding Claim 7:  Smith teaches the elements of Claim 1 as discussed above.  Smith further teaches that the protrusion distance from the substrate is about 65 micron in height [0071], which is within the claimed range.
Regarding Claim 12:  Smith teaches a chemical mechanical planarization (CMP) pad conditioner assembly, comprising:
a backing plate (Figs. 7A-7C, element 154) having a first backing plate surface; and
a plurality of pad conditioners (elements 152) secured to the first backing plate surface, each of the plurality of pad conditioners comprising:
a substrate (e.g., Fig. 2A, element 54) having a first surface (element 58) and a second surface (element 56) opposite the first surface; and
a plurality of protrusions (elements 62; Fig. 3B, elements 106) protruding away from the first surface in a direction that is normal to the first surface, wherein the plurality of protrusions are arranged in a plurality of rows, wherein a first row of the plurality of rows is offset from a second row of the plurality of rows (Fig. 7F).
Regarding Claim 13:  Smith teaches the elements of Claim 12 as discussed above.  Smith further teaches that the plurality of pad conditioners are spaced circumferentially about the backing plate (Figs. 7A-7C).
Regarding Claim 14:  Smith teaches the elements of Claim 12 as discussed above, and further teaches that each of the plurality of pad conditioners is the same [0086].
Regarding Claim 15:  Smith teaches the elements of Claim 12 as discussed above, and further teaches that the plurality of protrusions include a uniform geometry [0086].
Regarding Claim 16:  Smith teaches the elements of Claim 15 as discussed above, and further teaches that the plurality of protrusions are one of conical and frusto-conical shape [0075].
Regarding Claim 17:  Smith teaches the elements of Claim 12 as discussed above. Smith further teaches that the plurality of protrusions are uniformly spaced (e.g., see Fig. 3B, element 106).
Regarding Claim 18:  Smith teaches the elements of Claim 12 as discussed above. Smith further teaches that the plurality of protrusions are formed of a silicon carbide having a diamond coated cutting surface formed by a chemical vapor deposition process [0008, 0129, 0130].
Regarding Claim 19:  Smith teaches the elements of Claim 12 as discussed above.  Smith further teaches that the density of the plurality of protrusions is about 3 per square mm [0071], which is within the claimed range.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0074993).
Regarding Claims 8, 9, and 20:  Smith teaches the elements of Claims 1 and 12 as discussed above.  Smith discloses the plurality of rows of protrusions being offset from each other by at least some degree (as illustrated in at least Fig. 7F), but does not expressly disclose the degree of offset being within the claimed range.  However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Smith with a degree of offset within the claimed range with a reasonable expectation of providing an efficient pad conditioner.
Regarding Claim 10:  Smith teaches the elements of Claim 1 as discussed above.  In the embodiment relied on above, Smith does not expressly disclose that a number of protrusions in the first row of the plurality of protrusions is different than a number of protrusions in the second row of the plurality of protrusions.  However, Smith teaches that the substrate upon which the protrusions are disposed is trapezoidal-shaped (see Figs. 7B, 7E). Smith illustrates a similarly shaped substrate holding rows of increasing numbers of protrusions due to the shape of the substrate (see Fig. 6F, for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith by providing the second row with a different number of protrusions than the first row in order to accommodate the shape of the substrate, as suggested in other embodiments of Smith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myoung et al. (US 6,818,029) discloses a pad conditioner for a CMP assembly comprising rows of protrusions disposed on a substrate surface (see abstract and Fig. 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714